On Motion for Rehearing.
In his motion for rehearing, the appellant strenuously attacks the holding in our original opinion to the effect that the pleading of the appellee was sufficient to authorize a foreclosure against the appellant. Although our conclusion in this respect was based primarily upon the prayer for general relief, we call attention to the fact that the appellee expressly asked for an order of sale against the appellant, as shown in the second paragraph of the prayer quoted in our original opinion. This specific request for an order of sale would necessarily include the idea of foreclosure which, with the prayer for general relief, would certainly be sufficient to support the foreclosure under the facts shown by the pleadings and evidence.
The motion for rehearing is overruled.